 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OSCAR MACHADO,                                      Case No. 2:20-cv-00523-JDP (PC)
12                         Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR AN EXTENSION OF TIME TO FILE AN
13             v.                                         OPPOSITION TO DEFENDANTS’ MOTION
                                                          FOR SUMMARY JUDGMENT
14    K. WALLACE, et al.,
                                                          ECF No. 36
15                         Defendants.
16

17            Plaintiff has filed a motion for an extension of time to file an opposition to defendants’

18   motion for summary judgment. ECF No. 36. Good cause appearing, it is hereby ORDERED

19   that:

20            1. Plaintiff’s motion for an extension of time, ECF No. 36, is granted.

21            2. Plaintiff is granted thirty days from the date of this order in which to file his opposition

22   to defendants’ motion for summary judgment.

23
     IT IS SO ORDERED.
24

25
     Dated:         May 27, 2021
26                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
